Citation Nr: 1822524	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  08-30 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot disability, to include mallet toes, flat feet, blisters on feet, and claw foot.


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1973 to April 1974.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from December 2007, August 2008, November 2009, and November 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction was later transferred to the RO in Los Angeles, California (hereinafter Agency of Original Jurisdiction (AOJ)).

As the record reflects several diagnosed psychiatric and foot disorders, in various guises, these claims have been expanded to include all of these diagnoses and claimed conditions.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Disabled American Veterans (DAV) submitted a May 2017 Informal Hearing Presentation (IHP) on behalf of the Veteran.  However in August 2016, the Veteran submitted a letter to the Board stating that he did not wish DAV to be his representative.  In November 2016, DAV submitted a letter to the Board confirming that the Veteran no longer wished to be represented by DAV.  Therefore, at the Veteran's request, he is unrepresented in this appeal.

In August 2017, the Board remanded the appeal to schedule the Veteran for a Travel Board hearing.  The Veteran cancelled the scheduled March 2018 hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704.

The appeal has returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matters on appeal.

The Veteran seeks to establish service connection for an acquired psychiatric disorder, to include PTSD and schizophrenia; and for a bilateral foot disability, to include mallet toes, flat feet, blisters on feet, and claw foot.

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, private treatment records reflect current diagnoses of and treatment for schizophrenia and PTSD.  See March 2011 private psychiatric record from Diane W. Kecskes, M.D.  The Veteran has provided several written statements indicating that his mental symptoms arose in or shortly after service.  An August 2007 clinical psychologist letter stated that it was possible that the conditions that necessitated the Veteran's separation from service involved the onset of a chronic mental disability (citing a note in the Veteran's DD-214 indicating the condition of his discharge involved "unsuitability").  Psychiatric records dated as far back as 1977 indicate the Veteran has a history of mental symptomatology relating to diagnoses of schizophrenia and a personality disorder.  Given these facts, a VA examination is needed to determine the nature and etiology of any acquired psychiatric disorder, to include schizophrenia and PTSD.

Additionally, private treatment records reflect a current diagnosis of flat feet with associated clawing of the toes.  See, e.g., August 2010 Letter from Paul D. Weiner, D.P.M.  The Veteran has provided statements indicating that the condition is related to service.  In his August 2011 letter, Dr. Weiner stated that he was unable to provide an opinion as to when the condition arose.  Given these facts, a VA examination is needed to determine the nature and etiology of any bilateral foot disorder, to include mallet toes, flat feet, blisters on feet, and claw foot.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain updated private and VA treatment records.

2.  Afford an appropriate VA examination to determine the nature and etiology of the Veteran's psychiatric disorder(s).  The examiner should provide all diagnoses and opinions according to DSM-4 criteria.

Following examination and a review of the record, the VA examiner is asked to furnish an opinion with respect to the following:

(a)  Identify all acquired psychiatric disorder(s) in accordance with DSM-4 criteria.

If the examiner determines that the Veteran does not meet the DSM-4 criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the Veteran's treatment history, to include a March 2011 psychiatric note from Dr. Diane W. Kecskes indicating the Veteran has diagnoses of schizophrenia and PTSD.

(b)  Then, with regard to each such diagnosed disorder other than PTSD since service (even if currently asymptomatic), the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such acquired psychiatric disorder had its onset during, or is otherwise related to, the Veteran's active military service.  

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s). 

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale must be given for each opinion expressed.

3.  If PTSD is diagnosed, conduct any appropriate development to corroborate the claimed stressor(s).

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed bilateral foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is to be provided access to the Veteran's claims folder.

Upon review of the file and examination of the Veteran, the examiner should note any diagnoses of the Veteran's feet and provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that any diagnosed bilateral foot disability had its onset in service or is etiologically related to service.

The examiner must include in the examination report rationale for any opinion expressed.  If the examiner is unable to provide opinion without resort to speculation, the examiner should explain why a response would be speculative.

5.  After completing the actions detailed above, readjudicate the claims.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

